- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH April, 2010 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S.A. Corporate Taxpayer ID (CNPJ/MF) 01.832.635/0001-18 Corporate Registry ID (NIRE) 35.300.150.007 Authorized Publicly-Traded Company - CVM 016390 NOTICE OF MEETING ANNUAL SHAREHOLDERS' MEETING The Shareholders of TAM S.A. (Company) are invited to attend the meeting at 10.30 a.m. on April 30, 2010 , at its registered office, in the City of São Paulo, State of São Paulo, at Av. Jurandir, n.° 856, Lote 4, 1º Andar, Jardim Ceci, CEP 04072-000, in order to deliberate on the following agenda: a). appreciate the management accounts, and examine, discuss and vote the management report, financial statements and independent auditors' report for the year ended December 31, 2009; b ). resolve on the allocation of the income for the year ended December 31, 2009 and on the distribution of dividends and interest on capital; c). elect the members of the Board of Directors, according to the minimum percentage of twelve percent ( 20%) of independent board members, as required by the Differentiated Corporate Governance Practices Regulation - Level 2 of the São Paulo Stock Exchange (BOVESPA); and d). Set the compensation of the Board of Directors for the fiscal year started on January 1, 2010. The Company informs that the following are available to the Shareholders, at the Company's registered office, on its Investor Relations website (www.tam.com.br/ri), as well as on the sites of the São Paulo Stock, Commodities and Futures Exchange - BM&FBOVESPA (www.bmfbovespa.com.br) and of the Brazilian Securities and Exchange Commission - CVM (www.cvm.gov.br): (i) management report; (ii) financial statements; (iii) independent auditors' report, also published on 03/31/2010 on the Valor Econômico newspaper and on the São Paulo State Official Gazette; (iv) proposal for allocation of net income and distribution of dividends, with the information indicated in Appendix 9
